Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference of our report on the consolidated financial statements of ADDvantage Technologies Group, Inc (the Company) as of September 30, 2011 and 2010, and for each of the three years in the period ended September 30, 2011, dated December 15, 2011, included in this Form 10-K Annual Report of the Company into its previously filed Registration Statement on Form S-8 (File Number 333-110645). /s/ HoganTaylor LLP December 15, 2011 Tulsa, Oklahoma
